UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2010 Date of reporting period:March 31, 2010 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report www■kmpartnersfunds■com March 31, 2010 KIRR, MARBACH PARTNERS VALUE FUND “All of our customers with money must some day put it to work into some revenue producing investment.Why not invest it now, when securities are cheap?Some people say that they want to wait for a clearer view of the future.But when the future is again clear the present bargains will have vanished.In fact, does anyone think that today’s prices will prevail once full confidence has been restored?Let us face it—these bargains exist only because of terror and distress.And when the future is assured, the dollar will have long since lost its present buying power.It takes courage, of course, to be optimistic about our country’s future when nearly everyone is pessimistic.But it is cowardly to assume that the future of the United States is in peril.” —Dean Witter, May 6, 1932 May 21, 2010 Dear Fellow Shareholders: We are pleased to report 1) following a sharp correction in late January-early February, the U.S. equity markets continued their strong recovery from the low on March 9, 2009, 2) Value Fund posted excellent returns in the first calendar quarter of 2010, both on an absolute basis and relative to benchmarks and 3) Dean Witter’s quote above (which we highlighted in January 2009, as terror and panic were reaching a crescendo) has proven to be as true today as it was more than 75 years ago. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2010(4) Total Return Index Index 3-months % % % 6-months % % % One-year % % % Five-years -0.29 % % % Ten-years % -0.07
